PER CURIAM.
After carefully considering the briefs and record on appeal, we affirm for substantially the reasons stated by the district court. Substantial evidence supported the ALJ’s determination that the appellant’s pain and visual impairments engendered no severe, nonexertional limitation. Heggarty v. Sullivan, 947 F.2d 990 (1st Cir. 1991); Oritz v. Sec’y Health & Human Serv., 890 F.2d 520 (1st Cir.1989). Although the medical record for the insured period documented pain and severe impairment, it documented no severe, nonexertional limit. Moreover, the ALJ could reasonably conclude that the appellant’s activities were inconsistent with any such limitation. Substantial evidence supported the decision. Rodriguez v. Sec’y Health & Human Serv., 647 F.2d 218 (1st Cir.1981).
Affirmed. 1st Cir. R. 27(c).